     Case 2:18-cv-01015-KJM-EFB Document 43 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELI’EZER RE’UEL BEN-BINYAMIN,                       No. 2:18-cv-1015-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    J. BENAVIDEZ, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests that the court appoint him counsel and modify the discovery and

19   scheduling order so that appointed counsel can assist him with discovery. ECF No. 42.

20           District courts lack authority to require counsel to represent indigent prisoners in section

21   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

22   circumstances, the court may request an attorney to voluntarily to represent such a plaintiff. See

23   28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

24   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional

25   circumstances” exist, the court must consider the likelihood of success on the merits as well as the

26   ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues

27   involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Having considered those factors,

28   the court finds there are no exceptional circumstances in this case. In light of this denial,
                                                          1
     Case 2:18-cv-01015-KJM-EFB Document 43 Filed 08/31/20 Page 2 of 2

 1   plaintiff’s motion to modify the discovery and scheduling order, which is premised on counsel
 2   being appointed for plaintiff, is denied as moot.
 3          Accordingly, IT IS ORDERED that plaintiff’s request for appointment of counsel and to
 4   modify the discovery and scheduling order (ECF No. 42) is DENIED without prejudice.
 5   DATED: August 31, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
